Citation Nr: 0720313	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-28 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) from October 22, 
2003, to July 21, 2005.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD since July 22, 2005.

3.  Entitlement to an effective date earlier than July 22, 
2005, for the assignment of a 30 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  By a November 2004 rating decision, the RO, in 
pertinent part, established service connection for PTSD, and 
assigned an initial rating of 10 percent, effective October 
22, 2003.  The veteran appealed, contending that a higher 
rating was warranted.  He did not disagree with the effective 
date of the grant of service connection.

Thereafter, by an August 2005 rating decision, the RO 
assigned a 30 percent rating for the veteran's PTSD, 
effective July 22, 2005 (the date of a VA examination).  The 
veteran appealed, contending that a higher rating was still 
warranted, and that an earlier effective date was warranted 
for the assignment of the 30 percent rating.

The veteran provided testimony at hearings conducted before 
personnel at the RO in April 2005, and before the undersigned 
Veterans Law Judge in January 2007.  Transcripts from both 
hearings have been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that while the 
veteran has symptoms of depression, it is a separate and 
distinct disability from his service-connected PTSD.

3.  Prior to July 22, 2005, the veteran's PTSD was not 
manifested by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, nor 
mild memory loss (such as forgetting names, directions, 
recent events). 

4.  For the period as of and since July 22, 2005, the 
veteran's PTSD has not been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; nor difficulty 
in establishing and maintaining effective work and social 
relationships. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's PTSD prior to July 22, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for an effective date earlier than July 22, 
2005, for the assignment of a 30 percent rating for the 
veteran's PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400 (2006).

3.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD as of and since July 22, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice regarding his initial 
service connection claim by a letter dated in January 2004.  
He was subsequently sent additional notification with respect 
to the current appellate issues by letters dated in April 
2005, March 2006, and January 2007.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 and January 2007 
letters contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the April 2005 and 
January 2007 hearings.  Further, he was accorded VA medical 
examinations which evaluated the severity of his PTSD in June 
2004, July 2005, and October 2006.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions, to include those pertaining to the severity of 
his service-connected PTSD, cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  This also 
applies to the lay statements submitted by various 
individuals in support of his claims.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
veteran has been assigned a "staged" rating in this case.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent prior to July 22, 2005, nor 
a rating in excess of 30 percent thereafter; and that he is 
not entitled to an effective date earlier than July 22, 2005, 
for the assignment of his 30 percent rating.

With respect to the period prior to July 22, 2005, the Board 
notes that there is no indication of panic attacks during 
this period.  Moreover, the June 2004 VA PTSD examination 
noted that the veteran did not complain of problems with 
memory or concentration.  Thus, his PTSD had not resulted in 
mild memory loss during this period.

The Board acknowledges that the medical evidence indicates 
the veteran had a depressed mood prior to July 22, 2005.  
However, the June 2004 VA PTSD examiner specifically found 
that the veteran's depression appeared to be separate from 
the PTSD, and was most likely not considered service 
connected.  Similar findings were made by this examiner on 
the subsequent VA examinations in July 2005 and October 2006.  
In short, there is competent medical evidence on file which 
enables the Board to differentiate between symptomatology 
attributed to the nonservice-connected depression and the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Moreover, service connection has been 
denied for depression by an August 2005 rating decision.

The Board further notes that the veteran indicated sleep 
problems at his June 2004 VA examination.  However, the 
examiner stated that the sleep disturbance was indicated as 
being minor at the time of the examination, with only 
occasional nightmares and some restlessness.  Thus, it does 
not appear to be the type of chronic sleep impairment 
contemplated by the criteria for a 30 percent rating.

Similarly, treatment records dated in 2004 and the June 2004 
VA PTSD examination noted symptoms of anxiety.  However, the 
June 2004 examiner noted that the veteran did not appear to 
be outwardly anxious at the time of the examination.  As 
such, even though anxiety is part of the symptomatology 
associated with a 30 percent rating, it appears that the PTSD 
has resulted in no more than mild or transient symptoms 
thereof, which correspond to the criteria for a 10 percent 
rating under Diagnostic Code 9411.  

This finding of only mild or transient symptoms is further 
supported by the fact that the June 2004 VA examiner's 
findings regarding the veteran's Global Assessment of 
Functioning (GAF) score.  Such designations are based on a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Here, the June 2004 VA examiner assigned an overall GAF score 
of 58, but stated that one-half of the score is due to the 
PTSD, while the other half was due to the depression.  GAF 
scores of 51 to 60 reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Id.; see also Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).

The Board also observes that the June 2004 VA PTSD 
examination noted that the veteran's speech was logical and 
related, with no indication of hallucinations, delusions, or 
formal thought disorder; no obsessions or compulsions were 
elicited; and he was oriented times 3.  Moreover, the veteran 
indicated at this examination that he retired from the postal 
service in September 2003, after 33 years, and that he was 
currently working 40 hours a week out of a temporary service 
processing payments.  

In view of the foregoing, the Board finds that, prior to July 
22, 2005, the veteran's PTSD had resulted in no more than 
transient or mild symptoms of impairment, and was not 
manifested by symptoms such as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, nor 
mild memory loss.  As such, he did not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
for that period, nor an effective date earlier than that date 
for the assignment of a 30 percent rating; i.e., it was not 
factually ascertainable prior to July 22, 2005, that the 
veteran's PTSD was of such severity as to satisfy the 
criteria for a 30 percent rating.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

Regarding the period as of and since July 22, 2005, the Board 
acknowledges that a VA PTSD examination was conducted on that 
date which noted that the severity of the veteran's service-
connected PTSD had increased since the last examination.  
Nevertheless, the competent medical evidence does not reflect 
that it was of such severity as to result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

On the July 22, 2005, VA PTSD examination, the veteran's 
speech was again found to be logical and related, with no 
indication of hallucinations, delusions, or formal thought 
disorder.  The subsequent October 2006 VA examination made 
the same findings.  As such, his PTSD has not resulted in 
circumstantial, circumlocutory, or stereotyped speech.  

The July 2005 and October 2006 VA PTSD examinations also 
found that no obsessions or compulsions were elicited, that 
there was no flight of ideas, no loosening of associations, 
that the veteran was oriented times 3, with adequate memory 
and concentration.  Moreover, it was noted on the July 2005 
examination that he did not complain of memory problems, and 
that his cognitive status appeared good.  These findings 
clearly reflect that his PTSD has not resulted in difficulty 
in understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; nor disturbances of motivation 
and mood during this period.

The Board further observes that the examiner assigned a GAF 
score of 52 at both the July 2005 and October 2006 VA 
examinations.  In addition, the examiner again stated at the 
July 2005 examination that approximately one-half of the 
score was attributable to the service-connected PTSD, and the 
other half was due to the nonservice-connected depression.  
At the subsequent October 2006 VA examination, the examiner 
noted the veteran's contention that his mental disorders' 
symptomatology and impairment stem predominantly from PTSD 
problems, as opposed to his diagnosed and treated depression.  
However, the examiner stated that this presentation would not 
be regarded as persuasive based on review of the information 
available and the veteran's treatment history.  In pertinent 
part, the examiner stated that it was likely that the 
veteran's treatment should be regarded as treatment for 
depression, rather than PTSD.  Moreover, the examiner stated 
that the veteran had not submitted any new information from 
non-VA providers or anyone else to support his claim that his 
problems stem from his PTSD and not depression.  With that in 
mind, the examiner opined that the veteran's depressive 
problems were separate from his PTSD, and that the 
apportionment referred to in the last two VA medical 
examinations was accurate; i.e., that his problems were half 
due to his service-connected PTSD, and half due to his 
nonservice-connected depression.

The Board acknowledges that the VA examiner stated on the 
July 2005 examination that the change in the GAF score from 
58 on the June 2004 examination to the current 52 was to 
reflect an increase in severity.  Nevertheless, this does not 
change the fact that these scores all fall within the 51 to 
60 range, which, as noted above, reflects moderate 
occupational and social impairment.  Moreover, the examiner 
continued to indicate that only half of this impairment was 
due to the service-connected PTSD.  As such, the occupational 
and social impairment attributable to the veteran's service-
connected PTSD is not of such severity as to warrant a rating 
in excess of 30 percent for the period since July 22, 2005.

The Board also acknowledges that the VA examiner, in a 
medical opinion dated later in October 2006, indicated that 
the veteran's depressive problems were due to a 1996 
cerebrovascular accident (CVA); that the CVA appeared to have 
been secondary to the veteran's service-connected diabetes; 
and that, as such, then the veteran's depressive problems 
(i.e., mood disorder) could now be regarded as service-
connected.  However, this opinion appears to have been in 
regard to a different individual than the veteran in this 
case.  For example, the opinion makes reference to medical 
evidence that is not on file, including the last VA mental 
disorders examination having been in August 2005.  Not only 
is there no such examination, but this examiner had evaluated 
the veteran himself earlier that month.  Moreover, the 
veteran is not service connected for diabetes.  Therefore, 
the Board finds that this opinion is not for consideration in 
the instant case, and does not provide a basis for the 
benefits sought on appeal.  The Board also notes that the RO 
did not consider this document in its adjudication of the 
claims in November 2006.  The decision review officer who 
authored the November 2006 supplemental statement of the case 
annotated the document, noting that it appeared to pertain to 
another individual.

Based on the foregoing, the Board finds that, for the period 
as of and since July 22, 2005, the veteran's PTSD has not 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; nor difficulty in establishing and 
maintaining effective work and social relationships.  Thus, 
he does not meet or nearly approximate the criteria for a 
rating in excess of 30 percent for this period under 
Diagnostic Code 9411.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  In making this determination, the 
Board notes that it considered the potential applicability of 
"staged" rating(s) pursuant to Fenderson, supra, but found 
no distinctive period(s) where the veteran met or nearly 
approximated the criteria for rating(s) in excess of the 10 
and 30 percent evaluations currently in effect.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims must 
be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD from October 22, 2003, to July 21, 2005, is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD since July 22, 2005, is denied.

Entitlement to an effective date earlier than July 22, 2005, 
for the assignment of a 30 percent rating for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


